JS 44 (Rev. 06-'1?)

Case 3:19-cv-01052-§i-\@1LD@WQ §Ii:lE|ij`iid 01/18/19 Page 1 of 1

lerk of Court for the

The JS 44 civil cover sheet and Lhe information contained herein neither re lace nor supplement the filin and service of pleadings or other papers as ret uired by law, except as

provided by local rules of courtl This form, approved by the Judieial Con erenee of the

purpose of initiating Lhe civil docket sheet_ (LS‘EE iN.S‘TRUCT.‘ONS ON NE.\”T PAGE OF TH.‘.S' FORM_)

nited States 111 eptember 19')‘4, is required for the use of the

 

I. (a} PLAlNTlFFS

Barbara Pa|omino-A|onso

(h} County of Residence of First Listed Plaintif`f F'UB|"[O RiCO
(EXCEPTLV U.$. PLA.|"ATFFF CA$E$}

(C) Attomeys (Fi'rm Name, Aa‘dress, and Tefephone Number)

A|ma Y, Duran Nieves, Duran Legal Consu|ting P,S,C., Cond, A|tagracia

5C, #262 Ca||e Uruguay, San Juan, F’R 0091?, Tel. (787) 432-4444

DEFENDANTS

NOTE:

AtLOmeyS (Iflt'nown)

 

Stonemor Puerto Rico LLC, et a|s.

Connty of Residence of First I_.isted Defendant

Puerto Rioo

(IN U.$. PLAMTIFF CA$E$ ONLH

Juan Felipe Santos, Esq.
|V|aralyssa A|varez-Sanchez, Esq.

lN LAND UONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED_

 

II. BASlS OF JURISD[CT[ON (Phrce mr "X" in OneBox On{v)

 

(For Di'i>ers:'.!y Cases O);rfy)

Ill. CITlZENSHIP OF PRlNClPAL PARTIES (Pface nn “X"in Om’ Boxfor Pfaini§§'

and One Bdrfor Deféndam)

 

 

 

 

 

 

ij 1 U.S. Govemment 5 3 Feder:l| Question P'l`l" DEF P'l`l" DEF
P|aini.iff (U.$. Governmem Nof a Par.!y) Citizen of This Si.elte ij 1 ij 1 lncorpomi,ed or Prlncipal Place ij 4 ij 4
ol`Business ln This Stai,e
ij 2 U.S. Govemment ij 4 Diversit)' Citizen ofAnother Stai,e ij 2 ij 2 lncorpomi,ed and Prlncipal Plaoe ij 5 ij 5
Defenth medicare Ci'fi':ensh:p ofParIi'es in kern HI) of Business ln Another Si.elte
Citizen or Subject ofa ij 3 ij 3 Foreign Neltion ij 6 ij 6
Foreign Country
IV. NATURE OF SUlT (`Pince nn "X" fn One Box Oniy) C lick here for: Nature ol`Snit Code Descri tions_
1 CONTRA(‘T TOBTS FORFEITUREJPENALTY BANKRUPTCY OTI:[ER STATUTES l
El 110 lnsurance PERSONAL lNJURY PERSONAL lNJURY \J 625 Drug Related Seizure \J 422 Appea| 28 USC 158 El 3'.-‘5 False Claims Act
ij 120 Meu'lne ij 310 Airp|ane ij 365 Persona| lnjur)' - ol`Propert)' 21 USC 881 ij 423 Withdrawal ij 326 Qui Tam (31 USC
El 130 Miller Act \J 315 Airplane Prodnct Prodnct Lia|:i|it).r El 690 Other 28 USC 15'.-‘ 3229(a:)
El 140 Negotiable lnstrumem Liai:¢i|ityl El 36'.-‘ Hea|th Care." El 400 State Reapportiomnent
ij 150 Recover)' ol`Overpa)'ment ij 320 Assault. Libe| & Pharmace:utica| ij 410 AntiUust
& Enforcement of Judgment S|ander Persona| lnjury ij 820 Copyrlghts ij 430 Bemks and Banking
El 151 Medicare Act \J 330 Federal Elnployers’ Product Liai:¢i|it).r \J 830 Patent El 450 Colmnerce
El 152 Reco\;er}.r of Defaulted Liai:¢ilityl El 368 Asbestos Persona| \J 835 Patent ~ Abbreviated El 460 Deportation
Student Loan.s \J 340 Marine ln_]`ur).r Prodnct New Drug Application El 4'.-‘0 Racketeer lnf|uenced and
(Exc|udes Veterans) \J 345 Marine Prodnct Liai:¢i|it).r \J 840 Trademark Corrupt Organization.s
153 seem-eq arm-emag,qnenr Liabihry PERSoNAL PRoPERTY ' _ cl 430 zimmer credit

of Vetemn’s Benei“lts
160 Si,ockl\o|ders` Suits
190 01]1er Contract
195 Contract Product Liai:¢i|ityl
196 Franchise

ElUE|U |:l

ij 350 Moi,or Vehicle

ij 355 Moi,or Vehicle
Product Liability

\J 360 Other Persona|
lnij

\J 362 Personal ln_]`ur}.r -
Medica| Ma|practice

ij 320 Ot`.lier qud

ij 321 Truth in Lending

El 380 Other Personal
Property Damage

El 385 Property Damage
Product Lia|:i|ityl

 

 

l REAL PROPERTY

 

ij 210 Lemd Condemnation
220 Foreolosure

230 Rent Lea.se & Ejectmem
240 Torts to Land

245 Tort Product Liai:¢ilityl
290 A|| Other Reel| Propert)'

UU|:|E|E|

 

CIVIL RIGH`I`S PRISONER PETITIONS

ij 440 Ot`.lier Civil Rjgl\ts Habeas Corpus:

ij 441 Voting ij 463 Alien Detainee

g 442 Etnployment El 510 Motions to Vacate

\J 443 Hon.sing." Sentence
Accomlnodations El 530 Genera|

ij 445 Atner. waisabilities - ij 535 Deat`.l\ Penalty
Elnploylnent Other:

ij 446 Atner. waisabilities - ij 540 Mandamus & Other
Other \J 550 Civi| R.ights

ij 448 Education

ij 555 Prison Condition
ij 560 Civi| Deteu`nee -
Conditions of

 

LABQB

ij '."10 Fair Labor Stemdards
Act

\J 220 Labor.'Management
Relations

El '.-‘40 thi|vva}.r Labor Act

El '.-‘51 Fami|y and Medica|
Leave Act

El '.-‘90 Other Labor Litigation

ij '!91 Employee Retirement
lncome Secmit)' Act.

lMl\‘[lGRA'I`ION

n 861 HIA (13951`0

ij 862 B|ack Lung (923]

cl 363 olwci'olw\v (405(g:)
ij 864 SSID Title XVI

cl 365 331(405(g):

ij 490 Cable!$at T\“’

ij 850 Securities-“C`on'm'toditiesf
Excliange

El 890 Other Statntoryl Actions

El 891 Agricn|mral Act.s

\J 893 Enviromnema| Mat‘ters

El 895 Freedom of lnformation

 

 

 

El 462 Natm'alization Application
ij 465 Ot`.lier lmmigration
Actions

 

FEDERAL TAX SUITS

ij 8'."0 Taxes (U.S. P|aini.iff
or Defendant\

ij 8'."1 lRS_Third Pat’ty
26 USC 2609

Act

ij 896 Arbitr:ltion

ij 899 Adtninisimtive Prooedure
AcL-'Revie\v or Appea| of
Agency Decision

El 950 Con.stitutiona|it}.r of
Stai,e Steltutes

 

 

Conf'memem
V. ORIGIN (Pface an ".\"’ in One Bo.r O);r!_v)
ij 1 Original K2 Removed from ij 3 Relnanded from ij 4 Reinstated or ij 5 Tmlsf¢ned from ij 6 Mnltidist:rict ij 8 Mnltidist:rict
Proeeeding St.at,e Court Appellat,e Court Reopened Anmher Digu-ic[ Litigatjon - Litigation -
rspec¢jfv) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

 

l:l CHECK IF THIS

IS A CLASS ACTION

DEMAND $

Cite Lhe U_S_ Civil Statttte under which you are filing {Do norcirejurisdfcriona! smures unless diversfry):
Tit|e Vu of the Civi| Riqhts Aot of 1964, 4_2 U.S.C. § 20009 et seq,

Brief description of canse:
_Nationa| origin and religion disorimination, unjust dismissal

CHECK YES only if demanded in coniplaint:

 

 

 

 
   
 

 

COMPLAINT: UNDER RULE 23, F'R'Cv‘P‘ JURv I)EMANI): cl Yes \:INQ
VIII. RELATED CASE(S)
IF ANY 669 jmm'“w”s)" IUDGE DoCKET NUMBER
DATE ATURE OF ATTORNEY OF R.EUORD
01!18!2019 f ara|yssa A|varez-Sanchez
R.ECEIPT # A.l\¢'IOUNT A.PPLYlNG IFP JUDGE MAG_ ]UD'GE

 

 

